Citation Nr: 0728164	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-29 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a service-connected right ankle disability.

2.  Entitlement to a compensable rating for a service-
connected left ankle disability.

3.  Entitlement to a rating in excess of 20 percent for a 
service-connected low back strain, as evaluated from February 
6, 2003, to April 7, 2006.

4.  Entitlement to a rating in excess of 10 percent for a 
service-connected left shoulder disability.

5.  Entitlement to a rating in excess of 10 percent for a 
service-connected right shoulder disability.

6.  Entitlement to a compensable rating for a service-
connected left wrist disability.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from October 1994 to March 
1997.

The veteran filed the current claims in February 2003.  This 
appeal arises from a May 2003 rating decision of the Chicago, 
Illinois, Regional Office (RO).

In January 2005, a hearing was held in Washington, DC, before 
the undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.  

This case was previously before the Board in July 2005 at 
which time several service connection claims which were 
pending on appeal and those claims requiring the submission 
of new and material evidence were denied.  All of the 
increased rating claims and the TDIU claim, as detailed on 
the cover page of this decision were remanded for additional 
evidentiary development.  The development requested in that 
remand, which included seeking additional medical evidence 
and providing the veteran with a comprehensive VA examination 
has been undertaken, and the claims are now ready for 
adjudication on the merits. 

The Board notes that in October 2006, the RO reduced the 
evaluation in effect for service-connected low back strain 
from 20 to 10 percent, effective from April 8, 2006.  That 
action was not appealed.  The Board notes that essentially 
this action involves issues of the propriety of the reduction 
and the possibility of restoration.  To the Board's 
knowledge, the veteran has not submitted a notice of 
disagreement as to the aforementioned rating decision and as 
such, the Board does not have jurisdiction of this claim at 
this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); see also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  Accordingly, the claim over which the Board does have 
jurisdiction has been characterized as entitlement to a 
rating in excess of 20 percent for service-connected low back 
strain, as evaluated from February 6, 2003, to April 7, 2006.


FINDINGS OF FACT

1.  The veteran's right ankle disability is productive of 
moderate limitation of motion, without additional functional 
impairment attributable to pain, weakness, deformity or 
instability.

2.  The veteran's left ankle disability is productive of less 
than moderate limitation of motion overall, with nearly full 
dorsiflexion documented in 2003 and 2006 and without 
additional functional impairment attributable to pain, 
weakness, deformity or instability.

3.  The competent medical evidence of record does not 
establish ankylosis of the right or left ankles, the 
subastragalar joints, or tarsal joints; or malunion of the os 
calcis or astragalus; or an astragalectomy affecting either 
ankle.

3.  Forward flexion of the thoracolumbar spine has been 75 
degrees or greater throughout the time period pertinent to 
this appeal, and the combined range of motion of the 
thoracolumbar spine has been greater than 120 degrees.  
Muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, is not demonstrated.

4.  The service-connected lumbar disability is not manifested 
by clinically identifiable neurological deficit or 
incapacitating episodes and when examined in 2006, there was 
no weakness, fatigability, incoordination, or additional 
functional impairment or additional restricted motion 
following repetitive testing.  

5.  From February 6, 2003, to April 7, 2006, the veteran's 
lumbar strain has not been shown to be productive of severe 
limitation of motion; listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

6.  The veteran's left shoulder strain is not manifested by 
limitation of motion to the shoulder level or midway between 
the side and shoulder level, nor is there evidence of 
impairment of the humerus, clavicle or scapula.

7.  The veteran's right shoulder strain is not manifested by 
limitation of motion to the shoulder level, nor is there 
evidence of impairment of the humerus, clavicle or scapula.

8.  The veteran's left wrist disorder is not productive of 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm.

9.  The veteran's service-connected disorders of the ankles, 
shoulders, low back and left wrist are assigned a combined 
evaluation of 40 percent (including consideration of the 
bilateral factor) and do not render the veteran unable to 
secure or follow a substantially gainful occupation.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for a right ankle disorder have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5270, 5271, 
5272, 5273, 5274, 5284 (2006).

2.  The criteria for a compensable evaluation for a left 
ankle disorder have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5270, 5271, 5272, 5273, 5274, 5284 
(2006).

3.  An evaluation in excess of 20 percent for lumbar strain 
is not warranted, as evaluated from February 6, 2003, to 
April 7, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic 
Codes 5235-5243, 5292, 5295 (2001-2006).

4.  The criteria for an evaluation in excess of 10 percent 
for a disorder of the left shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5024, 5201 
(2006).

5.  The criteria for an evaluation in excess of 10 percent 
for a disorder of the right shoulder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5024, 
5201 (2006).

6.  The criteria for a compensable evaluation for a left 
wrist disorder have not been met.  38 U.S.C.A. § 1115, (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Code 5215 (2006).

7.  Entitlement to TDIU is not established.  38 U.S.C.A. §§ 
501, 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.17, 4.18, 4.19 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
February and May 2003 prior to the initial adjudication of 
the claims in May 2003.  Thereafter, a duty to assist letter 
was issued in August 2005.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2003 and 
2005 VCAA letters about the information and evidence that is 
necessary to substantiate the increased evaluation and TDIU 
claims at issue.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
statements in support of his claims.

To the extent that any VCAA notice letter that was provided 
to the veteran did not specifically contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the May 2003 rating decision and 
statements of the case (SOC) issued in August 2003, as well 
as in the most recent Supplemental SOCs issued in March 2004 
and October 2006 of the reasons for the denial of his claims 
and, in so doing, informed him of the evidence that was 
needed to substantiate the claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As noted 
above, because each of the four content requirements of a 
VCAA notice has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies the claims on appeal.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.  
Accordingly, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Moreover, 
such notification was furnished for the veteran in the 
October 2006 SSOC.

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA and private medical records and evaluations and 
Social Security Administration (SSA) records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the claims.  
VA examinations were furnished in 2003 and 2006.  The Board 
concludes that VA has done everything reasonably possible to 
assist the veteran in obtaining a complete record on appeal.  
Moreover, in a statement signed by the veteran in April 2006, 
he indicated that he had no further evidence or information 
to provide for the record.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Factual Background

In an April 1997 rating decision, the RO granted service 
connection for left shoulder (trapezius) strain, right 
shoulder muscle strain, residuals of a left wrist injury and 
for left ankle strain, each assigned a non-compensable 
evaluation, effective from March 1997; service connection was 
also granted for low back pain/muscle spasm, for which a 10 
percent evaluation was assigned, also effective from March 
1997, the date of the original claim.

The veteran filed increased rating claims for the 
aforementioned conditions in March 1999.  Following VA 
examination of April 1999, a rating action of November 2001 
denied compensable evaluations for disorders of the left 
ankle and left wrist.  Increased evaluations of 10 percent 
were granted for left and right shoulder disorders, and a 20 
percent evaluation was assigned for the low back disorder, 
effective from March 1999.

In February 2003, the veteran filed several service 
connection claims, increased rating claims for his service-
connected disorders and a TDIU claim.

VA records dated show that the veteran was seen by VA 
rheumatology in February 2003 at which time he complained of 
bilateral shoulder and back pain.  He also complained of 
bilateral ankle pain and swelling.  Physical examination 
showed no swelling or erythema of any joints and good range 
of motion in all joints except the shoulders which had 
limited abduction at 60 to 90 degrees, secondary to trapezius 
pain. 

In April 2003 the veteran was seen by VA with chronic 
systemic pains and underwent extensive work-up including 
multiple MRIs.  The record stated that all work-up was 
negative for any significant pathology.  The entry stated 
that the veteran was a superintendent in a construction 
company, noting that he was on disability.  That month 
probable fibromyalgia was diagnosed.  The veteran was seen by 
VA physical therapy in April 2003, at which time he 
complained of chronic pain throughout the back, rated as 
10/10, most of the time.  Range of motion of the lumbar spine 
was within normal limits.  He was seen by rheumatology in 
April 2003 at which time he complained of low back pain and 
spasms in the upper back, as well as symptoms of 
radiculopathy into the left hand.  MRI of the lumbar spine 
revealed early degenerative disc disease throughout the 
thoracic and lumbar spine and lumbar spine disc bulges at L3-
4, L4-5 and L5-S1, without significant central stenosis.  X-
ray films of the lumbar spine revealed no significant bony 
abnormality and no compression deformity.  The entry 
indicated that the veteran's complaints were out of 
proportion to the findings.

A VA examination of the joints was conducted in April 2003.  
The veteran complained of pain in the low back area and 
stated that he was unable to hold a job, due to back pain.  
He also complained of right ankle pain.  He indicated that he 
did not have any numbness in the lower extremities and had 
not noticed any weakness.  He denied having any pain in the 
upper extremities.  Physical examination revealed that the 
veteran had a normal gait.  Wrist range of motion was 
described as normal and symmetric, with 90 degrees of 
dorsiflexion, 70 degrees of plantar flexion, ulnar deviation 
of 15 degrees and radial deviation of 20 degrees, all without 
limitation.  There was no pain on range of motion testing and 
no tenderness was noted.  X-ray films of the wrists were 
normal.  The examiner concluded that examination of the 
wrists was normal with no evidence of injury or evidence of 
limitation of motion.

Examination of the lumbar spine revealed full and normal 
range of motion without limitation.  Testing revealed flexion 
of 110 degrees; extension of 30 degrees; lateral bending of 
45 degrees and rotation of 45 degrees, all described as 
without limitation.  Straight leg raising test was negative 
bilaterally.  There was no paraspinal tenderness and no there 
were no radiculating symptoms of straight leg raising or 
femoral nerve stretch.  Review of MRI films revealed some 
mild disc bulging of the lumbar spine, without evidence of 
stenosis or nerve root impingement.  There was no evidence of 
disc herniation or of significant degenerative joint disease.  
The examiner assessed a normal lumbar spine examination and 
indicated that there was no evidence of radiculopathy, or 
disc herniation.  Neurological examination and range of 
motion of the lumbar spine were also described as normal.  
The examiner explained that the disc bulges shown by MRI were 
not indicative of herniation and noted that disc bulges were 
considered normal without radicular symptoms.  The examiner 
commented that he saw no reason why the veteran could not 
maintain his gainful employment.

The veteran had normal bilateral shoulder ranges of motion 
without limitation.  The examiner's assessment was normal 
examination of the cervical spine and shoulders without 
evidence of radiculopathy, and no MRI or X-ray evidence of 
abnormality.  The examiner opined that it was less likely 
than not that anything relating to the cervical spine was not 
related to the veteran's military service.

Examination of the ankles revealed limitation of motion on 
the right side.  Testing of the right ankle showed 10 degrees 
of dorsiflexion, with pain; as compared with 15 degrees in 
the left ankle without pain.  Plantar flexion of the ankles 
was 47 degrees bilaterally; eversion was 15 degrees 
bilaterally, and inversion was 20 degrees bilaterally.  There 
was no effusion or swelling.   There was mild tenderness over 
the right ankle, and none over the left ankle.  X-ray films 
of both ankles were normal.  The examiner's assessment was 
right lateral ankle ligamentous complex, with evidence of 
limitation of motion and slight instability.

By rating action of May 2003, the RO granted service 
connection for a right ankle disorder, for which a 10 percent 
evaluation was assigned from February 2003.  The RO continued 
to deny compensable evaluations for disorders of the left 
ankle and left wrist, evaluations in excess of 10 percent for 
left and right shoulder disorders, and an evaluation in 
excess of 20 percent for a low back disorder.  A TDIU claim 
was also denied.

In support of the claim, the veteran provided evidence of a 
decision of the Social Security Administration (SSA) 
indicating that he was determined to be disabled as defined 
under SSA legal standards from November 2002.  The primary 
diagnosis was listed as major depression with disorders of 
the back (discogenic and degenerative) listed as a secondary 
diagnosis.  The SSA records include a VA entry dated in May 
2003 which shows that the veteran was seen for bilateral 
neck, arm, back and leg pain.  Sensory and EMG studies 
revealed that left wrist median and ulnar conduction studies 
were normal.  There were no electrodiagnostic findings 
suggestive of left cervical or lumbosacral radiculopathy.  
There was no evidence of generalized peripheral neuropathy, 
except for mild slowing of the left ulnar sensory latency.  
Evaluation done in November 2003 reflected that the veteran's 
significant medical problems consisted of major depression, 
gout and fibromyalgia.  

Also offered for the record was a certification signed by a 
physician recommending that the veteran be issued a disabled 
parking pass as he could not walk more than 200 feet without 
resting due to fibromyalgia.

VA records dated in 2004 reflect that the veteran was treated 
for chronic pain/fibromyalgia.

The veteran presented testimony at a Board hearing held in 
January 2005.  The veteran testified that he experienced 
constant back pain rated as a 10/10 every day.  The veteran 
testified that he did not use a TENS unit or back brace.  The 
veteran also reported that his shoulders hurt and these were 
treated with hot packs, stretching and massages.  The veteran 
complained of stiffness in the ankles occurring 3 to 4 times 
a week.  The veteran indicated that he had shooting pain and 
symptoms of popping of the left wrist.  The veteran reported 
that he last worked in a construction job, but hadn't worked 
in about 2 1/2 years because of back pain.  He testified that 
he had last worked full-time in 2002.  

The veteran was seen for a VA rheumatology evaluation in 
January 2005.  It was noted that he continued to have low 
back pain and spasms in the upper back.  On physical 
examination, the veteran used a cane to walk.  Good lumbar 
spine flexion was noted.  There was tenderness over the 
paraspinal muscles.  An entry dated in January 2005 also 
documents the veteran's complaints of right shoulder pain.  A 
whole body scan done in February 2005 was normal and revealed 
no significant osseous abnormalities.  

The veteran was seen by VA in August 2005 for a follow-up for 
chronic pain syndrome.  He reported having generalized pain 
and a history of polymyalgia and polyarthralgia were noted.  
Motor examination revealed 5/5 strength in the upper and 
lower extremities.  The assessments included: generalized 
pain - fibromyalgia/chronic pain, with no evidence of 
neurological or rheumatological etiology; depression and 
gout. 

Evidence dated in March 2006 relating to the veteran's 
employment and pension, indicates that he last worked in 
November 2002 and had been receiving disability pension 
benefits effective from June 2003.

A VA examination was conducted in April 2006 and the claims 
folder was reviewed.  The veteran was reported to be using a 
cane, which he had with him.  He denied having any radiating 
pain into his legs.  On examination, the veteran walked with 
an antalgic gait with the appearance of stiffness in the 
spine.  Range of motion testing of the lumbar spine showed: 
flexion to 75 degrees; extension of 25 degrees; lateral 
bending of 25 degrees, with some limitation due to stiffness 
and some discomfort.  There was no evidence of paraspinal 
muscle spasm.  Tenderness was noted.  Straight leg raising 
test was negative bilaterally.  X-ray films of the low back 
were normal, but it was noted that a review of MRI results 
revealed some mild degenerative disc disease of the lumbar 
spine with some very mild disk bulging without evidence of 
central or foraminal stenosis.  An impression of low back 
strain was made.  The examiner commented that the veteran 
appeared to have chronic low back pain, myofascial in nature, 
which could be consistent with low back strain, but noted 
that there appeared to be no evidence of further pathology.  

Examination of the wrists revealed that range of motion was 
normal and symmetrical bilaterally, with out any evidence of 
limitation.  Range of motion testing showed 90 degrees of 
dorsiflexion; 70 degrees of plantar flexion; 50 degrees of 
ulnar deviation and 20 degrees of radial deviation without 
limitation.  There was no pain on motion testing and no 
evidence of tenderness.  There were no radicular symptoms.  
X-ray films of the left wrist were within normal limits.  An 
impression of normal bilateral wrist examination was made.  

On examination of the ankles, there was full painless range 
of motion, bilaterally.  Testing showed 15 degrees of 
dorsiflexion, 15 degrees of plantar flexion; inversion of 20 
degrees and eversion to 15 degrees, all without pain.  There 
was no tenderness to palpation and no significant 
instability.  X-ray films of the ankles were within normal 
limits.  An impression of normal bilateral ankle examination 
was made.  

Motion testing of the shoulders showed forward flexion and 
abduction to 150 degrees; bilaterally without pain; abduction 
in both shoulders was 105 degrees without pain.  Rotator cuff 
musculature and deltoid musculature around the shoulders 
appeared to be intact.  An impression of mildly decreased 
active range of motion in abduction, bilaterally, with near 
full passive extension, was made.  The examiner commented 
that there appeared to be no evidence of acute neurological 
findings.  Ranges of motion during passive, active, and 
repetitive motions were the same.  There was no limitation 
secondary to weakness, fatigability, incoordination, or due 
to flare-ups.  There were no incapacitating episodes, 
indications of radiating pain, neurological findings or 
evidence of (adverse) effects on the usual occupation or 
daily activities.

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

	A.  Right and Left Ankles

The veteran's disabilities of the ankles, characterized as a 
right ankle disability and left ankle strain are currently 
assigned a 10 percent and a noncompensable evaluation, 
respectively, under Diagnostic Code 5271.  38 C.F.R. § 4.71a, 
DC 5271.  Diagnostic Code 5271 provides that where there is 
moderate limited motion of the ankle, a 10 percent rating 
will be assigned.  Where there is marked limited motion of 
the ankle, a 20 percent evaluation will be assigned.  Id.  
Normal ankle dorsiflexion is 20 degrees.  Normal ankle 
plantar flexion is 45 degrees.  38 C.F.R. § 4.71a; Plate II.

The Board has considered whether an evaluation in excess of 
10 percent is warranted for the right ankle disorder under DC 
5271 used for the evaluation of limitation of motion.  As the 
objective medical shows, on range of motion testing done by 
VA in 2003, the veteran's right ankle had dorsiflexion to 10 
degrees with mild pain and plantar flexion to 47 degrees.  
When examined in 2006, testing showed 15 degrees of 
dorsiflexion, and 15 degrees of plantar flexion, without 
pain.  Although not consistent with the normal ranges of 
motion of the ankle listed under 38 C.F.R. § 4.71a, Plate II, 
according to the 2006 examination report, the VA examiner 
described range of motion of both ankles as full as painless.  
There was no indication that repetition of motion testing 
produced any additional degree of limitation and the examiner 
did not note other objective manifestations that would 
demonstrate functional impairment due to pain attributable to 
the ankle disorder.  The Board finds this evidence, while 
indicative overall of moderate limited motion weighs against 
a finding of marked limitation of motion, particularly in 
light of the fact that the right ankle dorsiflexion, when 
measured in 2006 was nearly normal and showed improvement 
following findings made in 2003.  

The Board has considered whether a compensable evaluation is 
warranted for the left ankle disorder under DC 5271.  As the 
objective medical shows, on range of motion testing by VA in 
2003, the veteran's left ankle had dorsiflexion to 15 degrees 
with mild pain and plantar flexion to 47 degrees.  When 
examined in 2006, testing showed 15 degrees of dorsiflexion, 
and 15 degrees of plantar flexion, without pain.  Although 
not consistent with the normal ranges of motion of the ankle 
listed under 38 C.F.R. § 4.71a, Plate II, according to the 
2006 examination report, the VA examiner described range of 
motion of both ankles as full as painless.  There was no 
indication that repetition of motion testing produced any 
additional degree of limitation and the examiner did not note 
other objective manifestations that would demonstrate 
functional impairment due to pain attributable to the ankle 
disorder.  Particularly, significant as to the left ankle 
disorder is the fact that nearly full dorsiflexion was 
demonstrated in both 2003 and 2006 and that greater than full 
plantar flexion was documented in 2003 and full range of 
motion was described by the VA examiner in 2006.  The Board 
finds this evidence is not indicative of even moderate 
limited motion.  

In regard to an evaluation under the remaining ankle 
diagnostic codes, the record contains no evidence of 
ankylosis to rate the veteran under DCs 5270 and 5272.  Nor 
are there findings of any deformity resulting from malunion 
of the os calcis or astragalus to warrant a 20 percent award 
under DC 5273.  There is no evidence of an astragalectomy 
pursuant to DC 5274.  In addition, X-ray films taken in both 
2003 and 2006 revealed no evidence of arthritis in either 
ankle which might warrant a rating pursuant to DC 5003 

DC 5284 addresses general foot injuries and provides a 10 
percent rating for moderate injury, 20 percent for moderately 
severe injury, and 30 percent for severe injury.  38 C.F.R. § 
4.71a.  In this case, the primary site of both of the 
veteran's foot injuries is the ankle, and accordingly, the 
most appropriate rating code for the evaluation of both 
ankles in this case is DC 5271.  

Consideration has also been given to whether the veteran's 
service-connected right and left ankle disorders cause any 
functional impairment, and to whether pain affects his 
functional abilities.  When evaluated in 2003, there was no 
effusion or swelling of either ankle and the veteran denied 
having weakness.  Symptoms of the right ankle, described as 
mild tenderness and slight instability were documented.  More 
recently, when evaluated in 2006 all ranges of motion testing 
of the ankles bilaterally were described as full and were 
notably without pain.  It was documented that there was no 
tenderness to palpation and no significant instability of the 
ankles.  

Overall there is no evidence that either of the veteran's 
ankle disorders are productive of any additional limitation 
of function due to pain, weakness, fatigability 
incoordination, or pain on movement.  Accordingly, increased 
or separate evaluations are not warranted based on 
application of 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Although the effect of the veteran's 
pain has been considered when making this determination, a 
review of the evidence does not reflect that pain has been 
productive of any demonstrable functional impairment of 
either ankle; the Rating Schedule does not require a separate 
rating solely for pain.  See 38 C.F.R. §§ 4.40. 4.45, 4.59; 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and therefore, the benefit of the doubt provision of 
section 5107(b) is not applicable.  Accordingly, claims of 
entitlement to an initial disability rating in excess of 10 
percent for a right ankle disorder and entitlement to a 
compensable rating for a left ankle disorder are denied.   

	B.  Low Back Strain

From February 6, 2003 (the date of the claim for increase), 
until April 7, 2006, the veteran has been assigned a 20 
percent disability evaluation for low back strain.  This 
disorder was initially and prior to September 3, 2003, 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  After that date, the disorder was evaluated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).

VA amended the rating schedule again for evaluating 
disabilities of the spine, contained in 38 C.F.R. § 4.71a, 
which became effective on September 23, 2003.  The new 
criteria for evaluating service-connected spine disabilities 
are codified at newly designated 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243, and under the new 
regulations, code 5295 no longer exists.  The Board notes 
that consideration under the revised schedular criteria 
should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 
23, 2003, neither the RO nor the Board could apply the 
revised rating schedule.  The veteran was notified of these 
regulation changes in the March 2004 Supplemental Statement 
of the Case.  Thus, the Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard, 4 Vet. App. 
at 393-94.

For the sake of completeness, the Board notes that during the 
pendency of this appeal, VA also issued new schedular 
criteria for rating intervertebral disc syndrome under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, which became effective 
September 23, 2002.  However, as there is no medical evidence 
of intervertebral disc disease related to the veteran's 
service-connected low back disorder, such amendment is not 
relevant to the instant appeal and need not be further 
discussed.

Prior to September 23, 2003, Diagnostic Code 5295 (used for 
the evaluation lumbosacral strain), provided that a 10 
percent disability evaluation is warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
disability evaluation is contemplated for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent disability evaluation is warranted for a severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Also applicable prior to September 23, 2003, was Diagnostic 
Code 5292 which provided for ratings based on limitation of 
motion of the lumbar spine.  When such limitation of motion 
is slight, a 10 percent rating is warranted; with moderate 
limitation of motion, a 20 percent evaluation is warranted.  
When limitation of motion is severe, a 40 percent rating is 
warranted.  The maximum rating under Code 5292 is 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  Diagnostic Code 5237 provides that 
lumbosacral strain should be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent disability evaluation is contemplated when there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
for assignment when there is forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2006).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 230 degrees.  The normal ranges of 
motions for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2006).  See also 38 C.F.R. § 4.71a, Plate V (2006).

In considering the evidence of record under the older rating 
criteria found under Diagnostic Code 5295, the Board 
concludes that the veteran is not entitled to an evaluation 
in excess of 20 percent for his low back strain.  Neither the 
April 2003 nor April 2006 VA examination reports nor any 
medical records dated from 2003 to 2006 clinically document 
any symptoms consistent with the criteria for the assignment 
of a 40 percent evaluation under DC 5295, namely, listing of 
the whole spine to opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

When the evidence in this case is considered under the 
schedular criteria of Diagnostic Code 5292, the Board finds 
that the evidence of record does not establish entitlement to 
an increased evaluation for the veteran's lumbar strain.  The 
medical evidence of record repeatedly reflects that the 
veteran does not have severe or even moderate limitation of 
motion of the lumbar spine.  In this regard, range of motion 
testing of the lumbar spine conducted in 2003 showed greater 
than full forward flexion to 110 degrees without limitation, 
as well as full extension to 30 degrees, and lateral bending 
and rotation bilaterally in excess of full range of motion.  
Overall, there was no limitation of motion shown at that 
time.  

The Board notes that as of April 2003, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 38 
C.F.R. § 4.71a (2006).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating criteria- 
"slight" or "moderate."  In regards to the thoracolumbar 
spine, a full range of motion for forward flexion is 90 
degrees, backward extension is to 30 degrees, left and right 
lateral flexion is to 30 degrees, and left and right rotation 
is to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V (2006).  
Inasmuch as the 2003 ranges of motion findings revealed 
greater than full range of motion, the medical evidence of 
record indicates that the impairment overall is best 
described as slight.  Therefore, the Board finds that the 
veteran has not met the criteria for an increased evaluation 
under Diagnostic Code 5292.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an evaluation in excess of 20 
percent rating is not warranted.  When examined in both 2003 
and 2006, the veteran's forward flexion of the thoracolumbar 
spine was greater than 60 degrees (75 degrees in 2006), and 
his combined range of motion of the thoracolumbar spine was 
much greater than 120 degrees (again as measured in both 2003 
and 2006).  Nor was there as shown by clinical evidence dated 
between 2003 and 2006, any clinical indication of muscle 
spasms or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour.  Further the clinical 
evidence reveals no findings reversed lordosis or abnormal 
kyphosis.  While scoliosis was found on X-ray films, the 
record contains a VA medical opinion offered in 2005 
indicating that neither scoliosis nor degenerative joint 
disease of the lumbar spine also demonstrated on X-ray films 
was considered to be part of the service-connected low back 
strain.  In addition, there is no evidence of ankylosis of 
the spine, nor does the evidence show that the veteran has 
any associated neurological abnormalities.  See General 
Rating Formula, Note 1.  

Accordingly, the Board finds that a rating in excess of 10 
percent is not even warranted under the General Rating 
Formula, which is consistent with the RO's decision to reduce 
the veteran's disability rating of the low back to 10 percent 
effective from April 8, 2006.  38 C.F.R. § 4.71a, DC 5237.  
The Board points out that essentially, neither the 2003 nor 
2006 VA examination findings support an evaluation of 20 
percent under DC 5237, but that chronic improvement in the 
veteran's low back disorder was not clearly established by 
virtue of the 2003 VA examination findings alone, and 
sustained improvement was not clear until shown by the April 
8, 2006, VA examination report.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca, with respect to 
possibility of whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain were 
initially specifically contemplated under the criteria of DC 
5295.  The 2003 and 2006 VA examination reports did document 
that the veteran had complaints of discomfort/pain on range 
of motion testing.  However, the evidence does not otherwise 
show any functional loss due to pain to warrant a rating in 
excess of 20 percent.  In particular, the Board notes the 
lack of such findings as neurological impairment, loss of 
strength and muscle atrophy.  The clinical evidence is not 
demonstrative of functional loss due to fatigue, weakness, or 
lack of endurance, and the Schedule does not require a 
separate rating for pain alone.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

In summary, when the ranges of motion in the back are 
considered together with other specifically applicable rating 
criteria as well as evidence relating to functional loss and 
pain, to include the absence of findings of neurological 
deficits, muscle strength, and atrophy, the Board finds that 
there is insufficient evidence of objective pain on motion, 
or any other functional loss, to warrant a rating in excess 
of 20 percent for the appeal period extending from February 
6, 2003, to April 7, 2006.  DeLuca.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation for the veteran's low back strain for 
any portion of the aforementioned appeal period.

	C.  Right and Left Shoulders

The RO granted service connection for right shoulder and left 
shoulder strain, assigning separate 10 percent ratings 
effective March 5, 1999.  

The veteran's bilateral shoulder disorders are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes (DC) 5201-5024.  38 C.F.R. § 
4.71a, Diagnostic Code 5024 directs that disability due to 
tenosynovitis be rated on limitation of motion of the 
affected body part, or in this case, Diagnostic Code 5201 for 
limitation of motion of the arm.  Under Diagnostic Code 5201 
a 20 percent evaluation is for assignment when limitation of 
arm motion of the major extremity is to shoulder level.  A 30 
percent evaluation is contemplated when arm motion of the 
major extremity is limited to midway between the side and 
shoulder level and a 40 percent evaluation is warranted for 
arm motion limited to 25 degrees from the side.  For the 
minor extremity, a 20 percent evaluation is for assignment 
when arm motion is limited at shoulder level or midway 
between the side and shoulder level, and a 30 percent 
evaluation is for assignment when arm motion is limited to 25 
degrees from the side.

The average normal range of the shoulder forward elevation 
(flexion) is from 0 to 180 degrees; the average normal range 
of shoulder abduction is from 0 to 180 degrees; and the 
average normal range of shoulder external and internal 
rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Since records reveal that the veteran is right-handed, the 
right shoulder is considered to be the major extremity and 
the left shoulder is the minor extremity.

When evaluated by VA in 2003, the veteran had normal 
bilateral shoulder ranges of motion without limitation.  The 
examiner's assessment was normal examination of the cervical 
spine and shoulders without evidence of radiculopathy, and no 
MRI or X-ray evidence of abnormality.  When evaluated in 
2006, motion testing of the shoulders showed forward flexion 
and abduction to 150 degrees; bilaterally without pain; 
abduction in both shoulders was 105 degrees without pain.   
An impression of mildly decreased active range of motion in 
abduction, bilaterally, with near full passive extension, was 
made.  The examiner commented that there appeared to be no 
evidence of acute neurological findings.  Ranges of motion 
during passive, active, and repetitive motions were the same.  
There was no limitation secondary to weakness, fatigability, 
incoordination, or due to flare-ups.  There were no 
incapacitating episodes, indications of radiating pain, 
neurological findings or evidence of (adverse) effects on the 
usual occupation or daily activities.  

Upon review, the symptomatology in the shoulders bilaterally 
amounts to findings of mildly decreased motion, with few 
complaints of other symptoms to include pain.  Based on these 
findings, a rating higher than 10 percent is not warranted.  
The veteran's limitation of motion in either shoulder is not 
limited to shoulder level or even nearly so.  

None of the remaining diagnostic codes for the shoulder 
apply.  The medical findings do not show ankylosis of the 
scapulohumeral articulation under DC 5200, other impairment 
of the humerus under DC 5202, or impairment of the clavicle 
or scapula under DC 5203.  

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical evidence shows complaints of 
pain relating to the shoulders, without evidence of any 
neurological involvement, loss of strength or evidence of 
fatigue or incoordination.  Any functional loss related to 
the shoulders, however, already is contemplated by the 10 
percent ratings assigned under DCs 5201-5024.  

In sum, the Board finds that the level of impairment 
associated with the veteran's bilateral shoulder disorders 
most closely approximates the currently assigned 10 percent 
ratings under 38 C.F.R. § 4.71a, DC 5201-5024.  In making 
this decision, the Board has considered the benefit-of-the-
doubt doctrine; however, as the evidence is not equally-
balanced, in this regard, it does not apply and the claims 
for increased evaluations are denied.  Gilbert v. Derwinski, 
1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b).  

	D.  Left Wrist

The veteran is currently assigned a noncompensable evaluation 
for left wrist strain pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2006).  Under Diagnostic Code 5215, a 
10 percent disability evaluation is assigned when 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm.  This 10 percent rating is 
applicable for either the major or minor limb.  Where the 
schedular criteria does not provide for a noncompensable 
evaluation, such an evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2006).

Normal range of motion of the wrist is dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees. See 38 C.F.R. § 4.71a, Plate II.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to a higher initial 
evaluation for his left wrist strain.  The medical evidence 
of record does not show the veteran to have dorsiflexion less 
than 15 degrees or palmar flexion limited in line with the 
forearm.  In fact, when examined by VA in April 2003, wrist 
range of motion was described as normal and symmetric, with 
90 degrees of dorsiflexion, 70 degrees of plantar flexion, 
ulnar deviation of 15 degrees and radial deviation of 20 
degrees, all without limitation.  There was no pain on range 
of motion testing and no tenderness was noted.  X-ray films 
of the wrists were normal.  The examiner concluded that 
examination of the wrists was normal with no evidence of 
injury or evidence of limitation of motion.  

When examined b VA more recently in April 2006, range of 
motion was described as normal and symmetrical bilaterally, 
without any evidence of limitation.  Range of motion testing 
showed 90 degrees of dorsiflexion; 70 degrees of plantar 
flexion; 50 degrees of ulnar deviation and 20 degrees of 
radial deviation without limitation.  There was no pain on 
motion testing and no evidence of tenderness.  There were no 
radicular symptoms.  X-ray films of the left wrist were 
within normal limits.  An impression of normal bilateral 
wrist examination was made.

Neither the 2003 or 2006 VA examinations reports, nor any 
clinical evidence of record dated from 2003 to the present 
time establishes or even suggests that the veteran meets the 
criteria for a compensable evaluation for his service-
connected left wrist disorder.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's left wrist disorder is 
not warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 
noncompensable rating, and no higher.  In this regard, the 
Board observes that the veteran has periodically complained 
of pain in his left wrist.  However, the effect of the pain 
in the veteran's left wrist is contemplated in the currently 
assigned noncompensable evaluation.  The veteran's complaints 
do not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant a compensable 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's left wrist disability.

	E.  TDIU

The veteran maintains that his service-connected conditions 
prevent him from securing or following any substantially 
gainful occupation.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met.  Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 
4.16(a).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  See 38 C.F.R. § 4.19.

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran is in receipt of service connection 
for a low back disorder, evaluated as 20 percent disabling; 
right and left shoulder disorders and a right ankle disorder, 
each evaluated as 10 percent disabling; and for left wrist 
and left ankle disorders, evaluated as non-compensably 
disabling.  The combined evaluation for these disorders has 
been 40 percent since March 1999, to include consideration of 
the bilateral factor.  For purposes of the adjudication of 
the TDIU claim, the Board will use the 20 percent evaluation 
which was in effect prior to April 8, 2006, for the low back 
disorder.  Even so, the veteran does not meet the specific 
percentage requirements of 38 C.F.R. § 4.16(a).

Having failed to meet the objective criteria of 38 C.F.R. § 
4.16(a), it then becomes necessary to consider the veteran's 
claim under 38 C.F.R. § 4.16(b) subjective criteria.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rating 
totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra- schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  Id.

The issue is then whether the veteran's service connected 
disorders precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, medical records contained in the claims 
folder, to include VA outpatient treatment records dated 
between 2003 and 2006, and reports of VA examination dated 
between 2003 and 2006, were reviewed.  Records reveal that 
the veteran's last steady employment was in November 2002, 
when he did maintenance/construction work.  He stopped 
working due to increasing pain.  

Having evaluated every one of the veteran's service-connected 
disorders herein and having considered them collectively, the 
Board is unable to conclude that the veteran is unemployable 
as a result of his service-connected disorders.  The record 
contains no medical opinion to the effect that the service-
connected disorders render the veteran unemployable.  It is 
clear that pain has not impacted any one of the service-
connected disabilities to the extent that any appreciable 
functional impairment or limitation resulting there from has 
been shown.  Moreover, in the case of the low back disorder, 
the veteran's highest rated disorder, the most recent 
examination results of 2003 and 2006 have shown sustained 
improvement in that condition.  

The veteran has reported that he is in receipt of Social 
Security disability compensation, based on a determination 
that a combination of disabilities; namely, depression and 
disabilities of the cervical and lumbar spine.  VA is not 
bound by the findings of disability and/or unemployability 
made by other agencies, including SSA.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  While a decision of 
the SSA is not controlling for purposes of VA adjudication, 
it is "pertinent" to a veteran's claim.  See Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).  Significantly, this 
evidence does not establish that that the veteran's service-
connected disorders are so disabling as to interfere with the 
veteran's ability to obtain and maintain gainful employment.  
In fact, that decision reflects that the veteran's primary 
source of industrial impairment is a non service-connected 
mental disorder.  

There is no medical evidence of record indicating that the 
veteran would be completely precluded from employment as a 
result of his service-connected disabilities alone.  The 
Board finds the record does not demonstrate that the 
veteran's service-connected disabilities alone, without 
consideration of his non-service-connected conditions, 
including fibromyalgia, gout and depression, are of such 
severity as to solely preclude his participation in all forms 
of substantially gainful employment.  Accordingly, a total 
disability rating based upon individual unemployability due 
to service- connected disabilities under the provisions of 
38 C.F.R. § 4.16(b) is not warranted.  As the preponderance 
of the evidence is against this claim, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49, 55- 57 (1990).

As it has been determined that the veteran's service-
connected disorders do not render him unable to follow a 
substantially gainful occupation, referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is not necessary pursuant to 38 C.F.R. § 
3.321(b)(1).  Floyd, 8 Vet. App. at 96; Bagwell, 9 Vet. App. 
at 338-339.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the service-connected right ankle disorder is denied.

Entitlement to a compensable rating for a service-connected 
left ankle disorder is denied.

An evaluation in excess of 20 percent for low back strain is 
denied for the appeal period extending from February 6, 2003, 
to April 7, 2006.

An evaluation in excess of 10 percent for a left shoulder 
disorder is denied.

An evaluation in excess of 10 percent for a right shoulder 
disorder is denied.

A compensable evaluation for a left wrist disorder is denied.

Entitlement to TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


